DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 02/22/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “buried trap rich damage layer” and “deep trench isolation structures” must be shown or the feature(s) canceled from the claims 7 and 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Herbert (US 2015/0348825).
Regarding claim 1, Herbert discloses a structure comprising a bulk substrate (Figs.6A-6D, numerals 100, 200) with localized semiconductor on insulator (SOI) regions (300) and bulk device regions ([0042]), the localized SOI regions (300) comprising multiple cavity structures (Fig.6A, numerals 260g, 250) and substrate material 200) of the bulk substrate (100).
	Regarding claim 2, Herbert discloses wherein the multiple cavity structures are lined with insulator material (Fig.6B, numeral 260t) and include an airgap (250a-c).  
Regarding claim 3, Herbert discloses shallow trench isolation structures (Fig.6D, numeral 310) extending to the multiple cavity structures in the localized SOI regions (300).  
Regarding claim 9, Herbert discloses wherein the bulk device regions and the localized SOI regions (300) are coplanar (Fig.6D).  
Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Adkisson (US 2014/0353725).
Regarding claim 1, Adkisson discloses a structure comprising a bulk substrate (Figs.8, numerals 201) with localized semiconductor on insulator (SOI) regions (251) and bulk device regions (270), the localized SOI regions comprising multiple cavity structures (251) and substrate material (201) of the bulk substrate (201).
Regarding claim 2, Adkisson discloses wherein the multiple cavity structures are lined with insulator material (Fig 8, numeral 203) and include an airgap (204).  
Regarding claim 10, Adkisson discloses partially oxidized semiconductor pillars (Fig.10, numeral 220) between the multiple cavity structures (251).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claim 1 above, and further in view of Shank (US 2018/0166536).
Regarding claim 7, Herbert does not disclose wherein the bulk device regions include buried trap rich/damage layer and a device over the buried trap rich/damage layer and deep trench isolation structures surround the buried trap rich/damage layer.  
	Shank however discloses the bulk device regions include buried trap rich/damage layer (Fig.3, [0024]) and a device (18a), (18b) over the buried trap rich/damage layer and deep trench isolation structures (18’) surround the buried trap rich/damage layer (Fig.3).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Herbert with Shank to have the bulk device regions include buried trap rich/damage layer and a device over the buried trap rich/damage .
	Allowable Subject Matter
Claims 11-19 are allowed.
Claims 4-6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest wherein the multiple cavity structures are of different dimensions in different device regions of the localized SOI regions as required by claim 4.
The search of the prior art does not disclose or reasonably suggest herein the substrate material above the cavity structures has variable thicknesses in different device regions of the localized SOI regions as required by claim 5.
The search of the prior art does not disclose or reasonably suggest wherein the bulk device regions include a polycrystalline layer and a passive device on the polycrystalline layer as required by claim 8.
The search of the prior art does not disclose or reasonably suggest the localized SOI device regions comprising multiple cavity structures having different depths within the bulk substrate material and an upper layer of the bulk substrate material as required by claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891